DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 10-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Trine et al (US Patent No. 9485595).
Regarding claim 1, Trine teaches an ear device (fig. 3) comprising: a stent (at 11, tubing); a first folding member (100) coupled to the stent (at 11, tubing); and a second folding member (150) coupled to the stent wherein the first folding overlies the second folding member, wherein the first folding member couples to the second folding member when inserted to the ear canal, and wherein the first and second folding member are configured to form a chamber around the stent to occlude or partially occlude the ear canal after insertion in the ear canal (fig. 3).    

  	Regarding claim 3, Trine teaches the ear device of claim 1, wherein the first folding member couples proximally to the stent in relation to the second folding member and wherein 

 	Regarding claim 4, Trine teaches the ear device of claim 3, wherein the first folding member overlying the second folding member forms a ring valve such that a gap between the first folding member and the second folding member is in a shape of a ring around the stent (passageway between 100 and 150 at ring, 350).  
 
 	Regarding claim 5, Trine teaches the ear device of claim 3, wherein the first folding member (100) is configured to fold or flex towards the stent during insertion of the ear device into the ear canal and couple to the second folding member (150).  

 	Regarding claim 6, Trine teaches the ear device (fig. 3; earbud) of claim 3 wherein at least a portion of the outer surface of the first folding member (100) is configured to couple to and conform to a surface of the ear canal.  

 	Regarding claim 7, Trine teaches the ear device of claim 5 wherein the second folding member (150) is configured to flex or fold and wherein at least a portion of the outer surface of the second folding member is configured to couple to at least a portion of an interior surface of the first folding member (100) to seal the chamber.  

 	Regarding claim 8, Trine teaches the ear device of claim 1 wherein the chamber (at 300) is configured to be open to an external environment prior to insertion into the ear canal.  

 	Regarding claim 10, Trine teaches the ear device of claim 9 wherein the chamber (at 300) is configured to couple to the external environment due to a change in a diameter of the ear canal during insertion and wherein the chamber can include a gas (air), foam, or liquid.  

 	Regarding claim 11, Trine teaches an ear device comprising: a stent (at 11, tubing) configured for insertion into an ear canal; a chamber (at 300) coupled to the stent wherein the chamber is open prior to the stent being inserted into the ear canal, wherein the chamber (at 300) is configured to seal as the ear device is inserted into the ear canal, and wherein the chamber is configured to occlude or partially occlude the ear canal.  

 	Regarding claim 12, Trine teaches the ear device of claim 11 wherein the chamber (at  300, channel) comprises: a first folding member (100)  wherein the first folding member couples around the stent wherein an outer surface of the first folding member is configured to couple to a surface of the ear canal; and a second folding member (150) wherein the second folding member couples around the stent, wherein the first folding member (100) overlies the second folding member (150), wherein the first folding member is configured to couple to the second folding member when inserted into the ear canal, and wherein the first folding member and the second folding member form the chamber (at 300). 
 
 	Regarding claim 13, Trine teaches the ear device of claim 12 wherein the first folding member (100) overlies the second folding member (150) and wherein a gap (at 350) exists 

 	Regarding claim 14, Trine teaches the ear device of claim 13 wherein the ear device is configured to couple the first folding member (100) to the second folding member (150) when the ear device is inserted in the ear canal thereby sealing the chamber.     

 	Regarding claim 15, Trine teaches the ear device of claim 13 wherein the gap (at 350) pens between the first folding member (100) and the second folding member (150) during insertion into the ear canal to equalize pressure between the chamber (at 300) and the external environment and wherein a stop flange couples to the stent. 
 
  	Regarding claim 16, Trine teaches an ear device comprising: a stent (at 11, tubing) configured for insertion into an ear canal; and a chamber  (at 300) coupled to the stent configured to occlude or partially occlude the ear canal wherein the chamber (at 300) is configured to be open to an external environment prior to insertion into the ear canal, wherein the chamber (at 300) is configured to seal when inserted in the ear canal, and wherein a pressure within the chamber is approximately constant as a volume of the chamber increases or decreases.  

 	Regarding claim 17, Trine teaches the ear device of claim 16 wherein the volume of the chamber (at 300) is filled with a gas (air), foam, or liquid.  



 	Regarding claim 19, Trine teaches the ear device of claim 18 wherein the chamber comprises the first folding member (100) and the second folding member (150), wherein the second folding member extends distally and overlies at least a portion of the stent (at 11, tubing), wherein the first folding member is configured to couple to the second folding member to seal the chamber when the ear device is inserted in the ear canal.  

 	Regarding claim 20, Trine teaches the ear device of claim 18 wherein the chamber comprises the first folding member (100) and the second folding member (150), wherein the second folding member extends proximally and overlies at least a portion of the stent, wherein the first folding member is configured to couple to the second folding member to seal the chamber when the ear device is inserted in the ear canal (fig. 3).  

 	Regarding claim 21, Trine teaches an ear device comprising: a stent (at 11, tubing) configured for insertion into an ear canal; a folding member (100,150) having a resting shape, wherein the folding member is attached to a distal end of the stent (at 11, tubing) with the opposing end free to move along the stent in the anti-distal direction; and a ring (300) attached to 

 	Regarding claim 22, Trine teaches an ear device comprising: a stent (at 22, tubing) configured for insertion into an ear canal; a first sealed chamber (100); a second sealed chamber (150); a valve (passageway between 100 and 150 at ring, 350); and a rotatable member, wherein the rotatable member is attached to a portion of the stent (at 11, tubing) and is configured so that rotating the rotatable member opens the valve so that fluid can flow between the first sealed chamber and the second sealed chamber.


Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trine et al (US Patent No. 9485595) in view of Henry et al (US Patent No. 9479859).
	Regarding claim 2, Trine teaches the ear device of claim 1 wherein the first folding member (100) couples circumferentially to the stent (at 11, tubing), wherein the second folding member (150) couples circumferentially to the stent.
Trine fails to teach a stop flange couples to the stent. 
	However, it is known in the art to include a stop flange couples to the stent minimize insertion into the ear as evidenced by Henry et al (US Patent No. 9479859; wherein Henry has a second (44b) and third (44a) flange, which is progressively wider than a sole flange area of Trine).
.

Allowable Subject Matter
Claim 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 


Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 11, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653